Citation Nr: 0417626	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  96-05 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a kidney disorder as 
secondary to the use of nonsteroidal anti-inflammatory drugs 
prescribed for service-connected disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis. Missouri.  This case was previously 
remanded to the RO in July 1997 and May 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The evidence of record does not support an etiological 
relationship between the veteran's current kidney disorder 
and medications prescribed for his service-connected 
disorders.


CONCLUSION OF LAW

A current kidney disorder was not incurred or aggravated as 
secondary to nonsteroidal anti-inflammatory medications 
prescribed for his service-connected disorders.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.303, 3.307, 3.309, 3.310 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him multiple VA examinations.

Also, the Board is satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claim 
has been met.  The RO informed him of the need for such 
evidence in an April 2001 letter.  By this letter, the RO has 
also notified the veteran of exactly which portion of that 
evidence (if any) was to be provided by him and which portion 
VA would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board further notes that, in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Board is aware that the appealed rating decision preceded the 
RO's April 2001 VCAA notice.  Subsequent to that notice, 
however, the RO readjudicated the veteran's claim in a March 
2004 Supplemental Statement of the Case.  Consequently, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Therefore, the Board finds that any defect 
with respect to the VCAA notice requirement in this case 
constituted harmless error and should not preclude 
consideration of this appeal at the present time.  See also 
Conway v. Principi,  353 F.3d 1369 (Fed. Cir. 2004).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including renal disorders, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board initially observes that the veteran's service-
connected disorders include bilateral pes planus, with splay 
foot and callosities (20 percent disabling); costochondritis, 
with a chest sternocostal junction (10 percent disabling); 
and tinea versicolor (zero percent disabling).  

In this case, the veteran's service medical records are 
entirely negative for findings suggesting renal dysfunction.  
VA records dating back to 1968 show treatment and 
prescription medications for the veteran's service-connected 
disabilities.  An August 1994 treatment record shows that 
treatment with Motrin was discontinued following an increased 
creatine level in August 1994.  At that time, the veteran's 
physician diagnosed renal insufficiency, which was also noted 
as a "rule out" diagnosis in June 1995.  A further rise in 
creatine levels was indicated in February 1996, and the 
treating examiner noted that the veteran was reluctant to use 
nonsteroidal anti-inflammatory medications more often on 
account of this.  Nevertheless, the veteran's use of 
ibuprofen was noted in a February 1998 VA examination report.

An August 2000 VA medical opinion, based on a review of the 
veteran's claims file, reflects that it was likely that the 
veteran had a kidney disorder, as his kidney function had 
been only 50 to 60 percent of normal, apparently since 1982.  
The reviewing doctors noted possible causes of nonsteroidal 
anti-inflammatory drugs, renal stones, and infections 
secondary to drug abuse.  The exact cause in the veteran's 
case was noted to be uncertain absent a serum creatinine from 
the start of treatment with nonsteroidal anti-inflammatory 
drugs.  The doctors also attached a copy of a study regarding 
nonsteroidal anti-inflammatory drugs and their relationship 
to renal insufficiency.

Subsequently, the veteran underwent a VA genitourinary 
examination in March 2003, which revealed borderline renal 
insufficiency by creatinine study.  The examiner noted that 
the question of whether the veteran's current kidney disorder 
was proximately due to or the result of medications 
prescribed by VA for his service-connected disabilities, or 
whether or not aggravation of this disorder was proximately 
due to or the result of medications, was "uncertain by my 
lack of expertise."  It was thus recommended that the 
veteran see a nephrology specialist for a further opinion.

The veteran was afforded a further VA genitourinary 
examination in May 2003.  The report of this examination 
reflects that a CT scan of the kidneys was requested, but the 
veteran was noted to have failed to appear for the CT scan.  
Accordingly, the examiner was "unable to opine" as to the 
etiology of this disorder, and the examination was noted to 
be "non-contributory to the question at hand."  

In view of his failure to report for a renal CT scan in May 
2003, the veteran was scheduled for a further VA examination 
in October 2003.  However, he failed to report for this 
examination and provided no explanation for his failure to 
report.  

Given these facts, the Board must remind the veteran that 
VA's duty to assist him with the development of facts 
pertinent to his claim is not a one-way street.  If  
a veteran wishes help in developing a claim, he cannot 
passively wait for it in those circumstances where he may or 
should be able to assist in providing putative evidence, such 
as reporting for an examination.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Accordingly, in light of the 
veteran's failure to respond to the VA's efforts to assist 
him with the factual development of his claim, no further 
effort will be expended to assist him in this regard.  

As currently constituted, the evidence of record suggests the 
possibility that the veteran's medications for service-
connected disorders contributed to his current renal 
problems.  However, his examiners have been unable to provide 
a definite opinion on this matter, and the veteran has failed 
to report for a further examination, the results of which 
were intended to provide the basis for an etiology opinion.  

Indeed, the only other evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
March 1996 RO hearing testimony.  However, the veteran has 
not been shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

As such, the Board is unable to conclude that it is at least 
as likely as not (e.g., a 50 percent likelihood) that the 
veteran's renal disorder is etioloigically related to the use 
of medications for service-connected disorders.  Therefore, 
application of 38 U.S.C.A. § 5107(b), concerning the 
resolution of doubt in the veteran's favor in cases where the 
positive and negative evidence is in relative equipoise, is 
not warranted in the present case.

Overall, the evidence of record does not support an 
etiological relationship between the veteran's current kidney 
disorder and the nonsteroidal anti-inflammatory medications 
prescribed for his service-connected disorders.  As such, the 
claim of entitlement to service connection for a kidney 
disorder must be denied.


ORDER

The claim of entitlement to service connection for a kidney 
disorder as secondary to the use of nonsteroidal anti-
inflammatory drugs prescribed for service-connected disorders 
is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



